Exhibit 10.28 THIS CONSULTING AGREEMENT (this “Agreement”) is being executed on August 6, 2009 and is effective as of August 1, 2009 between INVENTIV HEALTH, INC., a Delaware corporation (the “Company”), and Eran Broshy, a natural person resident at 88 Central Park West, Apartment 1W, New York, NY 10023 (“Consultant”). In consideration of the promises and covenants herein contained, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Consulting Duties.During the Consulting Term (as defined in Section 2 below), Consultant shall provide consulting services (the “Consultant’s
